Exhibit 10.1







RAVEN INDUSTRIES, INC.


EMPLOYMENT AGREEMENT FOR


SENIOR MANAGEMENT




AGREEMENT dated as of August 25, 2015, between RAVEN INDUSTRIES, INC., a South
Dakota corporation (the "Company"), and _________________________ (the
"Executive").


WITNESSETH:


WHEREAS, the Board of Directors of the Company (the "Board") recognizes that
Executive's contribution to the growth and success of the Company and its
subsidiaries has been or will be substantial; and


WHEREAS, the Board has determined that it is appropriate to memorialize in
writing the terms and conditions of Executive’s employment and Executive’s
entitlement to certain benefits upon retirement;


NOW THEREFORE, in consideration of the mutual covenants and conditions herein
contained and in further consideration of services performed and to be performed
by Executive for the Company, the parties agree as follows:


1.    Employment. Executive shall continue in the employ of the Company in an
executive capacity, with such duties, powers and authority as are assigned to
Executive from time to time by the Board.


2.    Term. This Agreement shall commence on the date first above written and,
except as otherwise provided in paragraph 5, shall continue in effect until
terminated by either the Company or Executive on 30 days’ advance written
notice, either with or without any reason. Except for such 30-day notice
requirement, nothing contained in this Agreement shall affect the Company’s
ability to terminate Executive’s employment with or without any reason
notwithstanding the preceding.


3.    Compensation. As full compensation for services under this Agreement,
Executive shall receive such Compensation as determined by the Board, and
Executive shall be eligible for such fringe benefits as are provided generally
to all Senior Managers of the Company. The fringe benefits provided at the date
of this Agreement are listed on Schedule A, attached hereto and made a part
hereof. The Company may change or terminate any fringe benefit from time to time
while Executive is employed, so long as the change affects all Senior Managers.


4.    Termination For Cause. Notwithstanding paragraph 2, if the Company
discharges Executive “For Cause”(as defined below) the Company shall not be
required to provide 30 days’ advance written notice of termination. A discharge
shall be considered “For Cause” if Executive is terminated from employment for
willful misconduct that materially injures or causes a material loss to the
Company and a material benefit to Executive or third parties, as for example, by
embezzlement, appropriation of corporate opportunity, conversion of tangible or
intangible corporate property or the making of agreements with


--------------------------------------------------------------------------------

Exhibit 10.1

third parties in which Executive or anyone related to or associated with the
Executive has a direct or indirect interest. The term “For Cause” does not
include a termination occasioned by ill-advised good faith judgment or
negligence in connection with the Company’s business.


5.    Confidentiality. So long as Executive is employed and thereafter, the
Executive may not either directly or indirectly, except in the course of
carrying out the business of the Company or as authorized in writing on behalf
of the Company, disclose or communicate to any person, individual, firm or
corporation, any information of any kind concerning any matters affecting or
relating to the business of the Company or any of its subsidiaries, including
without limitation, any of the customers, prices, sales, manner of operation,
plans, trade secrets, processes, financial or other data of the Company or any
of its subsidiaries, without regard to whether any or all of such information
would otherwise be deemed confidential or material.


6.    Non-Competition. So long as Executive is employed, the Executive may not
engage or participate directly or indirectly, either as principal, agent,
employee, employer, consultant, stockholder, director, co-partner, or any other
individual or representative capacity, in the conduct or management of, or own
any stock or other proprietary interest in, any business that competes with the
business of the Company or any subsidiary of the Company unless the Executive
has obtained prior written consent of the Board, except that Executive shall be
free without such consent to make investments in any publicly-owned company so
long as he does not become a controlling party in such company.


7.    No Affect on Other Contractual Rights. The provisions of this Agreement,
and any payment provided for hereunder, shall not reduce any amounts otherwise
payable, or in any way diminish Executive’s existing rights, or rights that
would accrue solely as a result of the passage of time, under any benefit plan,
change in control agreement or other contract, plan or arrangement.


8.    Successors to the Corporation. The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, "Company" means Raven Industries, Inc. and any
subsidiary or successor or assign to its business or assets that otherwise
becomes bound by the terms and provisions of this Agreement by operation of law.
In such event, the Company shall pay or shall cause such employer to pay any
amounts owed to Executive pursuant to this Agreement.


9.    Agreement Binding. This Agreement shall inure to the benefit of and be
enforceable by Executive's spouse, personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive dies while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive's spouse, devisee,
legatee, or other designee or, if there is no such designee, to Executive's
estate.


10.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:




--------------------------------------------------------------------------------

Exhibit 10.1

If to the Company:        Raven Industries, Inc.
P.O. Box 5107
Sioux Falls, SD 57117-5107
Attention: President


If to Executive:        Address on file with payroll department.


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


11.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provision or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement have
been made by either party that are not set forth expressly in this Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the state of South Dakota.


12.    Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14.    Fees and Expenses. The Company shall pay all fees and expenses (including
reasonable attorney's fees and costs) that Executive may incur as a result of
the Company's contesting the validity, enforceability or Executive's
interpretation of, or determinations under, this Agreement, regardless of
whether the Company is successful in such contest.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


RAVEN INDUSTRIES, INC.




By:    /s/ Daniel A. Rykhus
Daniel A. Rykhus
President and Chief Executive Officer


EXECUTIVE:




_____________________________










